     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 1 of 7 Page ID #:10861



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S TRIAL BRIEF REGARDING
18                                             CROSS-EXAMINATION AND FEDERAL RULE
                      v.                       OF EVIDENCE 403
19
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the Acting United States Attorney for the Central District

25   of California and Assistant United States Attorneys Brett A. Sagel

26   and Alexander C.K. Wyman, hereby files its Trial Brief Regarding

27   Cross-Examination and Federal Rule of Evidence 403.

28
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 2 of 7 Page ID #:10862



1          This Brief is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: July 25, 2021                 Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 3 of 7 Page ID #:10863



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          “Your right to cross-examine isn’t unlimited.”           (RT 7/22/2021,

3    Vol. I, at 117.)     The Court advised defendant of this black-letter

4    legal principle on the second day of witness testimony after

5    defendant spent hours cross-examining the government’s first three

6    witnesses, far exceeding the amount of time that the government (who

7    holds the burden of proof) spent with each of these witnesses, as

8    well as the time estimates for cross-examination that defendant

9    provided to the government.       Lengthy cross-examination is

10   understandable in certain instances and is appropriate when the

11   topics covered are both relevant and not repetitive.            Defendant’s

12   cross-examination, however, has repeatedly strayed into irrelevant

13   issues, and defendant has routinely repeated his same questions

14   (often in only slightly different form) three or four times to the

15   witnesses, even after they have given him their answers.

16         On Thursday, July 22, 2021, the Court admonished defendant that

17   his right to cross-examine was not unlimited, and suggested to

18   defendant that “when you ask a question, you only ask it once and

19   don’t ask the same question three or four different ways.”             (RT

20   7/22/2021, Vol. I, at 117.)       Immediately after the lunch break on

21   that same day, however, defendant continued his repetitive cross-

22   examination, asking victim-witness Geoffrey Johnson at least three

23   times about the barely relevant issue of when he last met with the

24   government prior to testifying:

25         Q BY MR. AVENATTI: Sir, when’s the last time that you met
           with the Government in preparation for your testimony here
26         today?

27         A Monday of this week.

28         Q So three days ago?
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 4 of 7 Page ID #:10864



1          A Yes.

2          Q On the 19th of July?

3          A Yes.

4          . . . .

5          Q You told them that just Monday; right?

6          A Yeah.

7          Q “Yes”?

8          A Yes.

9    (RT 7/22/2021, Vol. II, at 48-49.)           This exchange is typical of how

10   defendant has been questioning witnesses, asking them the same

11   question over and over again, which, in addition to being

12   objectionable, is a waste of time.

13         Defendant has also spent a meaningful amount of time with every

14   witness on matters that are at best tangential, or worse, irrelevant.

15   For example, he has asked several witnesses to perform in-court

16   identifications of their attorneys in the courtroom, a feature of

17   trials that is usually reserved for the accused to establish

18   identity.      Although it is foreseeable that the fact of representation

19   could become relevant in certain situations, it is hardly clear why

20   having the witness identify the attorney in the audience at trial

21   adds anything at all; this, too, wastes time.           Similarly, defendant

22   seems intent on asking every witness about every meeting they have

23   had with the government, what the precise dates of those meetings

24   were -- and to confirm, if the witness does not remember the exact

25   dates, that the witness does not “dispute” defendant’s dates -- which

26   prosecutors and agents were there, what documents were discussed, and

27   who was asking the witness questions.          Often, in connection with such

28

                                              2
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 5 of 7 Page ID #:10865



1    questioning, defendant will have the witness identify the agents and

2    prosecutors in the courtroom, which, again, is irrelevant.

3          The result of these curious tactics is that the trial is

4    proceeding slowly.      Moreover, because defendant’s initial cross-

5    examination estimates were so far below the time he actually spent

6    cross-examining witnesses, the government has had to reschedule many

7    witnesses’ travel arrangements.        As one such example, Joseph Varani

8    of the DOJ Cybercrime Lab flew out from Washington, D.C. for this

9    trial and ended up spending several days in Santa Ana waiting to

10   testify.    Even though this lengthy stay was due to his cross-

11   examination, defendant attempted to exploit this fact during Mr.

12   Varani’s cross-examination in an apparent attempt to suggest that the

13   government forced Mr. Varani to spend a week in California for his

14   15-minute direct testimony, a line of questioning that the Court

15   agreed was irrelevant:

16         Q And you traveled all the way from Washington, D.C., to
           California at the request of the prosecutors to testify in
17         this case; is that right?

18         A Yes, I did.

19         Q And you have been -- unfortunately you’ve had to be
           cooling your heels out in the hallway waiting for your
20         testimony, right?

21         A Yes.

22         MR. WYMAN: Objection. Relevance.

23         THE COURT: Sustained.

24   (RT 7/23/2021, Vol. I, at 21.)

25         In the government’s view, much of defendant’s questioning on

26   cross-examination is a waste of time and should be limited under

27   Federal Rule of Evidence 403.        As the Court is aware, Rule 403

28   permits the Court to exclude even relevant evidence where “its

                                              3
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 6 of 7 Page ID #:10866



1    probative value is substantially outweighed by a danger of one or

2    more of the following: unfair prejudice, confusing the issues,

3    misleading the jury, undue delay, wasting time, or needlessly

4    presenting cumulative evidence.”        To the extent defendant continues

5    to waste time through repetitive and only marginally relevant

6    questioning, the Court should place limits on defendant’s time to

7    conduct cross-examination.

8          As the Court acknowledged, defendant’s right to cross-

9    examination is not unlimited or absolute.          “[T]rial judges retain

10   wide latitude insofar as the Confrontation Clause is concerned to

11   impose reasonable limits on such cross-examination based on concerns

12   about, among other things, harassment, prejudice, confusion of the

13   issues, the witness’ safety, or interrogation that is repetitive or

14   only marginally relevant.”       United States v. Larson, 495 F.3d 1094,

15   1101 (9th Cir. 2007) (en banc) (quoting Delaware v. Van Arsdall, 475

16   U.S. 673, 679 (1986)).      “A restriction of cross-examination does not

17   violate the Confrontation Clause unless it limits relevant testimony

18   and prejudices the defendant.        ‘The trial court does not abuse its
19   discretion as long as the jury receives sufficient information to

20   appraise the biases and motivations of the witness.’”            United States

21   v. Shabani, 48 F.3d 401, 403 (9th Cir. 1995) (quoting United States

22   v. Feldman, 788 F.2d 544, 554 (9th Cir. 1986)).           Indeed, it is well

23   established that “the Confrontation Clause guarantees an opportunity

24   for effective cross-examination, not cross examination that is

25   effective in whatever way, and to whatever extent, the defense might

26   wish.”    Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (emphasis in

27   original); see also Gibbs v. Covello, 996 F.3d 596, 601 (9th Cir.

28   2021) (same).

                                              4
     Case 8:19-cr-00061-JVS Document 592 Filed 07/26/21 Page 7 of 7 Page ID #:10867



1          Accordingly, should defendant continue to waste time through

2    lengthy and repetitive cross-examination on issues of only marginal

3    relevance (if any), the government respectfully requests that the

4    Court curtail defendant’s cross-examination to a reasonable length of

5    time and range of topics.       Defendant is already on notice from the

6    Court’s prior statements on July 22, 2021 that he should be more

7    efficient in his questioning, so he cannot claim surprise if the

8    Court sets limits on his cross-examination.          How he spends that time

9    is his choice, but he is not entitled to unlimited cross-examination.

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              5
